ORDER
LESLY R.H. DEVEREAUX of PISCATAWAY, who was admitted to the bar of this State in 1989, having been convicted in the Superior Court of New Jersey, Mercer County, of second-degree Official Misconduct in violation of N.J.S.A 2C:30-2 and third-degree Misapplication of Entrusted Property and Property of Government in violation of N.J.SA 2C:21-15, and good cause appearing, and good cause appearing;
It is ORDERED pursuant to Rule l:20-13(b)(l), that LESLY R.H. DEVEREAUX is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that LESLY R.H. DEVEREAUX be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that LESLY R.H. DEVEREAUX comply with Rule 1:20-20 dealing with suspended attorneys.